id office uilc cca_2009042715311737 ---------- number release date from ------------------- sent monday date pm to -------------------- cc ----------- subject re procedures for cases where pass-through partner wants to agree and pay del_order covers closing agreements for tefra partnership items the courts that have addressed the issue have concluded that section c is just a subsection of sec_7121 which governs closing agreements that relate to tefra partnership items furthermore it is the last sentence of section c which makes settlement agreements by pass-though entities binding on the indirect partners del_order governs settlement of tefra partnership items under section c so that is the delegation_order that should be used for such settlements
